Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.

3.	Applicant’s arguments with respect to claims 1-5, 11-17, 19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 20 May 2022.

(Previous) DETAILED ACTION

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-2, 14-17, 19 and 21 under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP 2005166470 (hereafter JP ‘470), and further in view of Jacobsen et al. (US 7,829,213) has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 3-5 under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP2005166470 (hereafter JP ‘470), and further in view of Jacobsen et al. (US 7,829,213) as applied to claim 1 above, and further in view of JP 2013077450 (hereafter JP ‘450) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP 2005166470 (hereafter JP ‘470), and further in view of Jacobsen et al. (US 7,829,213) as applied to claim 1 above, and further in view of JP 2014-232678 (hereafter JP ‘678) has been withdrawn in view of Applicants’ Amendment.
7.	The rejection of claims 22 under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP2005166470 (hereafter JP ‘470), and further in view of Jacobsen et al. (US 7,829,213) as applied to claim 1 above, and further in view of Badwal et al. (US 6,280,868) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 14-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP 2005166470 (hereafter JP ‘470), and further in view of Chung et al. (US 20070134539), and further in view of Jacobsen et al. (US 7,829,213).
Claim 1: Steel et al. in Figures 1-3 and 5 disclose an electrochemical module (20, in Figure 5) including a plurality of electrochemical elements (24, in Figure 5) in a stacked state, each of the electrochemical elements (24) comprising: 
a metal substrate (3) and a plurality of electrochemical reaction portions (17, 13, 11) on/over an upper side of the metal substrate (3), 
wherein the metal substrate (3) has a gas flow allowing region (apertures 9) that allows flowing of a gas between the upper side (3a) and a lower side (3b) of the metal substrate (3), 
each electrochemical reaction portion has at least an electrode layer (11 or 17), an electrolyte layer (13), and a counter electrode layer (11 or 17), and is arranged on/over the upper side (3a) of the metal substrate (3), 
the electrolyte layer (13) is arranged at least between the electrode layer (11 or 17) and the counter electrode layer (11 or 17), and 
the gas flowing through the gas flow allowing region (apertures 9) is supplied to the electrode layer (11 or 17), and
the counter electrode layer (11 or 17) is supplied with a different type of gas supplied to the electrode layer (11 or 17)(Steele et al. disclose “…In bonding the periphery of the foil substrate 3 to the bi-polar plate 19, a seal is provided which acts to prevent the oxidant directly coming into contact with the fuel.  In this embodiment the bi-polar plate 19 is for a simple cross-flow configuration with internal manifolds…”. This disclosure has been construed to mean that the electrode layer and the counter electrode are each supplied a separate and different gas (i.e. oxidant and fuel via internal manifolds), and
	in the electrochemical module, the electrochemical elements and current collection plates are stacked in an alternating arrangement (Steele et al. “…In preferred embodiments the peripheral region 8 of the foil substrate 3 is welded (e.g. laser) or brazed to one, in this embodiment the upper, surface 19a of the bi-polar plate 19 to provide an excellent electrical contact.  In a stack, the other, lower surface 19b of the adjacent bi-polar plate 19 is pressed against the porous anode layer 17 to establish electrical contact…” (col. 6: 41-47). (This disclosure has been construed to mean that the bipolar plates serve as current collection plates by providing electrical contact between fuel cells in a stacked state, and thus the electrochemical elements and the current collection plates are in an alternating arrangement when in a stacked state). See also entire document.
	Steel et do not disclose that the plurality of electrochemical reaction portions is electrically connected in parallel.
	JP 470 in Figure 1 discloses a solid oxide fuel cell comprising a plurality of
electrochemical reaction portions (12) (paragraph [0002]-[0003]) electrically
connected in parallel (paragraph [0028]). See also entire document. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the
electrochemical elements of Steele et al. by incorporating the parallel connection as taught in JP ‘470. 
	One having ordinary skill in the art would have been motivated to make the modification to provide a plurality of SOFC submodules connected in parallel that would have increased the capacity of the SOFC.
	The Steele et al. combination does not disclose a current collection layer arranged on/over the upper side of the metal substrate, wherein in each electrochemical element, the current collection layers of the respective electrochemical reaction portions are separate from one another.
Chung et al. in Figures 4-5 disclose an electrochemical module (1) including a plurality of electrochemical elements, wherein a current collection layer (60) is arranged on/over an upper side of a substrate (5) and wherein in each electrochemical element, the current collection layers of the respective electrochemical reaction portions are separate from one another (paragraphs [0068]-[0071], and [0046]-[0067]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical module of the Steele et al. combination by incorporating the current collection layers of Chung et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a current collection layer the would have provided electrical conductivity and thermal stability for a long period of time at an operating temperature of the fuel cell system, and provided a current collection layer would not have been gas permeable, thus facilitating stacking of the plurality of fuel cell modules (paragraph [0070]).
	The Steele et al. combination does not disclose that the that the current collection plate is a metallic plate with a wavy shape and, that a lower tip of the wavy shape of the current collection plate is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.
	Jacobson et al. in Figures 6 a current collection plate (e.g. corrugated duct 54, in Figure 6) is a metallic plate with a wavy shape (col. 3: 39-55 and col. 12: 22-col. 13: 36).
Jacobsen et al. disclose that the porous conductive support may be a perforated metal sheet, sintered powder, a wire mesh, felt current collector or the like (col. 9: 19-20) and that the cathode s may have a wire mesh or felt current collector that covers the array.
	Jacobsen et al. in col. 11:65-col. 12: 11 disclose “Note also that the embodiment shown in FIG. 4 has a cathode configuration that is open to the ambient air.  In this embodiment, cathodes 50 of electrochemical cells 32 may have a wire mesh or felt current collector 52 that covers the array.  In the current collection scheme of this embodiment, it is thereby possible to collect current at the edges of the flat plate 28 rather than perpendicular to the plane of the electrochemical device layer 32 of the apparatus.  In an alternative embodiment, a support plate would be bonded to the cathodes of the electrochemical devices and a duct connected to the support plate as described above with respect to the anode.  Alternatively, the duct could be bonded to the wire mesh or porous felt collector layer if one is used…”.
	Note that Jacobson et al. disclose “…To be stacked, the fuel cells require bipolar interconnects adjacent to each electrode that are electrically, but not ionically, conductive.  The interconnects allow current generated in the cells to flow between cells and to be collected for use.  These interconnects are typically formed into manifolds through which fuel and air may be supplied to the respective electrodes…” (col. 3: 42-49).
	Jacobsen et al. in col. 5: 23-27 disclose “In another embodiment, interconnect layers are placed between the anode and cathode layers of adjacent cells to provide electrical connection from cell to cell and to serve as a barrier between the cells to prevent the migration of fuel or oxidant between the cells”.
	Jacobsen et al. in col. 6: 5-7 disclose “FIG. 6 is a schematic cross-sectional view of two stacked unit cells and corrugated interconnect according to the invention”.
	Jacobsen et al. in col. 10: 44-57 discloses “…an interconnect plate can be attached to the porous metal support plate by crimping, brazing or welding and the like.  The interconnect plate preferably forms an enclosed channel that will allow fuel or oxidants to flow and permeate the porous support plate and the electrode.  In other words, the interconnect plate functions as a gas duct.  Unitary electrochemical device assemblies may be arrayed by interconnecting their support plates, or more preferably, electrochemical device cells may be arrayed in groups on a single support plate or stacked to increase the energy capacity of the system.  A fuel cell apparatus according to the present invention may comprise a single cell or any suitable plurality of cells arranged in a planar array or in a three-dimensional (stacked) array”.
	Jacobsen et al. in col. 12: 17-21 disclose “Stacking the cells anode to cathode can increase the total amount of energy that is produced by a solid-state fuel cell.  Interconnect layers may be placed between the anode and cathode layers of adjacent cells to provide an electrical connection from cell to cell and to serve as a barrier between the cells to prevent the migration of fuel or oxidant between the electrodes”.
	Jacobsen et al. in col. 12: 48-52 disclose “The single unit cells may be stacked such that the interconnect duct 54 is in contact with the top or cathode support plate 58 of the adjacent cell.  Although single unit cells are used as an illustration, it will be understood that multiple unit cells such as shown in FIG. 4 can be stacked”.
	As understood by the examiner, the interconnect as shown in Figure 6 (reproduced below) has been formed into a wavy shaped metallic duct/plate (54) serving both as a current collection plate and a manifold to provide an electrical
connection from cell to cell; and the porous support 56 in contact with the cathode can be a wire mesh or felt current collector (current collection layer), and that a lower tip of the wavy shape of the current collection plate is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.

    PNG
    media_image1.png
    515
    1096
    media_image1.png
    Greyscale

 	As shown above, duct 54 in in contact with the anode of cell and the cathode of the adjacent cell.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified electrochemical module of the Steele et al. combination in light of the teaching of Jacobsen et al. such that the current collection plate is a metallic plate with a wavy shape and, that a lower tip of the wavy shape of the current collection plate is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.
	One having ordinary skill in the art would have been motivated to make the modification to provide a current collection plate that would have facilitated vertical stacking of a plurality of planar arrays of electrochemical units cells, this increasing the total amount of energy that is produced by a solid-state fuel cell (col. 12: 15-17).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Steele et al. further discloses that the metal substrate (3) has a plurality of the gas flow allowing regions (apertures 9) are separated from each other, and the electrolyte layer (13) of the electrochemical reaction portion is arranged so as to cover at least each of the gas flow allowing regions (apertures 9) or the electrode layers (11 or 17) provided in the gas flow allowing regions.
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein Steel et al. further disclose that the electrolyte layer is gas-tight (via bonding), and that 
the electrolyte layer (13) of the electrochemical reaction portion is disposed so as to cover the electrode layer (11 or 17) provided in the gas flow allowing region (apertures 9), or the electrolyte layer (13) of the electrochemical reaction portion is disposed so as to cover the gas flow allowing region (apertures 9) and the electrode layer provided in the gas flow allowing region.
Claim 15:	The rejection of claim 15 is as set forth above in claim 1 wherein Steele et al. disclose that the gas flowing through the gas flow allowing region (apertures 9) is not supplied to the counter electrode layer (11 or 17).
	Steele et al. disclose “…In bonding the periphery of the foil substrate 3 to the bi-polar plate 19, a seal is provided which acts to prevent the oxidant directly coming into contact with the fuel.  In this embodiment the bi-polar plate 19 is for a simple cross-flow configuration with internal manifolds…” (col. 6: 33-38 and 57-61). See also entire document.
	This disclosure has been construed to mean that the electrode layer and the counter electrode are each supplied a separate and different gas (i.e. oxidant and fuel via internal manifolds). 
Claim 16:	Steel et al. in Figures 1-3 and 5 disclose an electrochemical module (20, in Figure 5) including a plurality of electrochemical elements (24, in Figure 5) in a stacked stage, each of the electrochemical elements comprising: 
a metal substrate (3) and a plurality of electrochemical reaction portions (17, 13, 11) on/over an upper side (3a) of the metal substrate (3), 
wherein the metal substrate (3) has a gas flow allowing region (apertures 9) that allows flowing of a gas between the upper side (3a) and a lower side (3b) of the metal substrate (3), 
each electrochemical reaction portion has at least an electrode layer (11 or 17), an electrolyte layer (13), and a counter electrode layer (11 or 17), and is arranged on/over the upper side of the metal substrate (22), 
the electrolyte layer (13) is arranged at least between the electrode layer (11 or 17) and the counter electrode layer (11 or 17), 
the gas flowing through the gas flow allowing region (apertures 9) is supplied to the electrode layer (11 or 17),
the gas flowing through the gas flow allowing region (apertures 9) is not supplied to the counter electrode layer (i.e. the counter electrode layer (11 or 17) is supplied with a different type of gas supplied to the electrode layer (11 or 17)(Steele et al. disclose “…In bonding the periphery of the foil substrate 3 to the bi-polar plate 19, a seal is provided which acts to prevent the oxidant directly coming into contact with the fuel.  In this embodiment the bi-polar plate 19 is for a simple cross-flow configuration with internal manifolds…”. This disclosure has been construed to mean that the electrode layer and the counter electrode are each supplied a separate and different gas (i.e. oxidant and fuel via internal manifolds), and
	in the electrochemical module, the electrochemical elements and current collection plates are stacked in an alternating arrangement (Steele et al. “…In preferred embodiments the peripheral region 8 of the foil substrate 3 is welded (e.g. laser) or brazed to one, in this embodiment the upper, surface 19a of the bi-polar plate 19 to provide an excellent electrical contact.  In a stack, the other, lower surface 19b of the adjacent bi-polar plate 19 is pressed against the porous anode layer 17 to establish electrical contact…” (col. 6: 41-47). (This disclosure has been construed to mean that the bipolar plates serve as current collection plates by providing electrical contact between fuel cells in a stacked state, and thus the electrochemical elements and the current collection plates are in an alternating arrangement when in a stacked state). See also entire document.
	Steele et al. do not disclose that the plurality of electrochemical reaction portions is electrically connected in parallel.
	JP 470 in Figure 1 discloses a solid oxide fuel cell comprising a plurality of electrochemical reaction portions (12) (paragraph [0002]-[0003]) electrically connected in parallel (paragraph [0028]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical elements of Steele et al. by incorporating the parallel connection as taught in JP ‘470.
	One having ordinary skill in the art would have been motivated to make the modification to provide a plurality of SOFC submodules connected in parallel that would have increased the capacity of the SOFC.
	The Steele et al. combination does not disclose a current collection layer arranged on/over the upper side of the metal substrate, wherein in each electrochemical element, the current collection layers of the respective electrochemical reaction portions are separate from one another.
Chung et al. in Figures 4-5 disclose an electrochemical module (1) including a plurality of electrochemical elements, wherein a current collection layer (60) is arranged on/over an upper side of a substrate (5) and wherein in each electrochemical element, the current collection layers of the respective electrochemical reaction portions are separate from one another (paragraphs [0068]-[0071], and [0046]-[0067]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical module of the Steele et al. combination by incorporating the current collection layers of Chung et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a current collection layer the would have provided electrical conductivity and thermal stability for a long period of time at an operating temperature of the fuel cell system, and provided a current collection layer would not have been gas permeable, thus facilitating stacking of the plurality of fuel cell modules (paragraph [0070]).
	The Steele et al. combination does not disclose that the current collection plate is a metallic plate with a wavy shape and, that a lower tip of the wavy shape of the current collection plate is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.
	Jacobson et al. in Figures 6 disclose current collection plate (e.g. corrugated duct 54, in Figure 6) is a metallic plate with a wavy shape (col. 3: 39-55 and col. 12: 22-col. 13: 36).
Jacobsen et al. disclose that the porous conductive support may be a perforated metal sheet, sintered powder, a wire mesh, felt current collector or the like (col. 9: 19-20) and that the cathode s may have a wire mesh or felt current collector that covers the array.
	Jacobsen et al. in col. 11:65-col. 12: 11 disclose “Note also that the embodiment shown in FIG. 4 has a cathode configuration that is open to the ambient air.  In this embodiment, cathodes 50 of electrochemical cells 32 may have a wire mesh or felt current collector 52 that covers the array.  In the current collection scheme of this embodiment, it is thereby possible to collect current at the edges of the flat plate 28 rather than perpendicular to the plane of the electrochemical device layer 32 of the apparatus.  In an alternative embodiment, a support plate would be bonded to the cathodes of the electrochemical devices and a duct connected to the support plate as described above with respect to the anode.  Alternatively, the duct could be bonded to the wire mesh or porous felt collector layer if one is used…”.
	Note that Jacobson et al. disclose “…To be stacked, the fuel cells require bipolar interconnects adjacent to each electrode that are electrically, but not ionically, conductive.  The interconnects allow current generated in the cells to flow between cells and to be collected for use.  These interconnects are typically formed into manifolds through which fuel and air may be supplied to the respective electrodes…” (col. 3: 42-49).
	Jacobsen et al. in col. 5: 23-27 disclose “In another embodiment, interconnect layers are placed between the anode and cathode layers of adjacent cells to provide electrical connection from cell to cell and to serve as a barrier between the cells to prevent the migration of fuel or oxidant between the cells”.
	Jacobsen et al. in col. 6: 5-7 disclose “FIG. 6 is a schematic cross-sectional view of two stacked unit cells and corrugated interconnect according to the invention”.
	Jacobsen et al. in col. 10: 44-57 discloses “…an interconnect plate can be attached to the porous metal support plate by crimping, brazing or welding and the like.  The interconnect plate preferably forms an enclosed channel that will allow fuel or oxidants to flow and permeate the porous support plate and the electrode.  In other words, the interconnect plate functions as a gas duct.  Unitary electrochemical device assemblies may be arrayed by interconnecting their support plates, or more preferably, electrochemical device cells may be arrayed in groups on a single support plate or stacked to increase the energy capacity of the system.  A fuel cell apparatus according to the present invention may comprise a single cell or any suitable plurality of cells arranged in a planar array or in a three-dimensional (stacked) array”.
	Jacobsen et al. in col. 12: 17-21 disclose “Stacking the cells anode to cathode can increase the total amount of energy that is produced by a solid-state fuel cell.  Interconnect layers may be placed between the anode and cathode layers of adjacent cells to provide an electrical connection from cell to cell and to serve as a barrier between the cells to prevent the migration of fuel or oxidant between the electrodes”.
	Jacobsen et al. in col. 12: 48-52 disclose “The single unit cells may be stacked such that the interconnect duct 54 is in contact with the top or cathode support plate 58 of the adjacent cell.  Although single unit cells are used as an illustration, it will be understood that multiple unit cells such as shown in FIG. 4 can be stacked”.
	As understood by the examiner, the interconnect as shown in Figure 6 (reproduced below) has been formed into a wavy shaped metallic duct/plate (54) serving both as a current collection plate and a manifold to provide an electrical
connection from cell to cell; and the porous support 56 in contact with the cathode can be a wire mesh or felt current collector (current collection layer), and that a lower tip of the wavy shape of the current collection plate is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.

    PNG
    media_image1.png
    515
    1096
    media_image1.png
    Greyscale

 	As shown above, duct 54 in in contact with the anode of cell and the cathode of the adjacent cell.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified electrochemical module of the Steele et al. combination in light of the teaching of Jacobsen et al. such that a current collection layer arranged on/over the upper side of the metal substrate, that the current collection plate is a metallic plate with a wavy shape and, that a lower tip of the wavy shape of the current collection plate is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.
	One having ordinary skill in the art would have been motivated to make the modification to provide a current collection plate that would have facilitated vertical stacking of a plurality of planar arrays of electrochemical units cells, this increasing the total amount of energy that is produced by a solid-state fuel cell (col. 12: 15-17).
Claim 17:	Steel et al. in Figures 1-3 and 5 disclose an electrochemical module (20, in Figure 5) including a plurality of electrochemical elements (24, in Figure 5) in a stacked state, each of the electrochemical elements comprising: 
a metal substrate (3) and a plurality of electrochemical reaction portions (17, 13, 11) on/over an upper side (3a) of the metal substrate (3), 
wherein the metal substrate (3) has a gas flow allowing region (apertures 9) that allows flowing of a gas between the upper side (3a) and a lower side (3b) of the metal substrate (3), 
each electrochemical reaction portion has at least an electrode layer (11 or 17), an electrolyte layer (13), and a counter electrode layer (11 or 17), and is arranged on/over the upper side of the metal substrate (22), 
the electrolyte layer (13) is gas-tight and is arranged at least between the electrode layer (11 or 17) and the counter electrode layer (11 or 17),  
the gas flowing through the gas flow allowing region (apertures 9) is supplied to the electrode layer (11 or 17), 
the electrolyte layer (13) of the electrochemical reaction portion is disposed so as to cover the electrode layer (11 or 17) provided in the gas flow allowing region (apertures 9), or the electrolyte layer (13) of the electrochemical reaction portion is disposed so as to cover the gas flow allowing region (apertures 9) and the electrode layer provided in the gas flow allowing region (Steele et al. disclose “…In bonding the periphery of the foil substrate 3 to the bi-polar plate 19, a seal is provided which acts to prevent the oxidant directly coming into contact with the fuel.  In this embodiment the bi-polar plate 19 is for a simple cross-flow configuration with internal manifolds…”. This disclosure has been construed to mean that the electrode layer and the counter electrode are each supplied a separate and different gas (i.e. oxidant and fuel via internal manifolds). Thus, the electrolyte is gas-tight due to the seal created by bonding), and
	in the electrochemical module, the electrochemical elements and current collection plates are stacked in an alternating arrangement (Steele et al. “…In preferred embodiments the peripheral region 8 of the foil substrate 3 is welded (e.g. laser) or brazed to one, in this embodiment the upper, surface 19a of the bi-polar plate 19 to provide an excellent electrical contact.  In a stack, the other, lower surface 19b of the adjacent bi-polar plate 19 is pressed against the porous anode layer 17 to establish electrical contact…” (col. 6: 41-47). (This disclosure has been construed to mean that the bipolar plates serve as current collection plates by providing electrical contact between fuel cells in a stacked state, and thus the electrochemical elements and the current collection plates are in an alternating arrangement when in a stacked state). See also entire document.
	Steele et al. do not disclose that the plurality of electrochemical reaction portions is electrically connected in parallel.
	JP 470 in Figure 1 discloses a solid oxide fuel cell comprising a plurality of electrochemical reaction portions (12) (paragraph [0002]-[0003]) electrically connected in parallel (paragraph [0028]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical elements of Steele et al. by incorporating the parallel connection as taught in JP ‘470.
	One having ordinary skill in the art would have been motivated to make the modification to provide a plurality of SOFC submodules connected in parallel that would have increased the capacity of the SOFC.
The Steele et al. combination does not disclose a current collection layer arranged on/over the upper side of the metal substrate, wherein in each electrochemical element, the current collection layers of the respective electrochemical reaction portions are separate from one another.
Chung et al. in Figures 4-5 disclose an electrochemical module (1) including a plurality of electrochemical elements, wherein a current collection layer (60) is arranged on/over an upper side of a substrate (5) and wherein in each electrochemical element, the current collection layers of the respective electrochemical reaction portions are separate from one another (paragraphs [0068]-[0071], and [0046]-[0067]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical module of the Steele et al. combination by incorporating the current collection layers of Chung et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a current collection layer the would have provided electrical conductivity and thermal stability for a long period of time at an operating temperature of the fuel cell system, and provided a current collection layer would not have been gas permeable, thus facilitating stacking of the plurality of fuel cell modules (paragraph [0070]).
	The Steele et al. combination does not disclose that the current collection plate is a metallic plate with a wavy shape and, that a lower tip of the wavy shape of the current collection plate is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.
	Jacobson et al. in Figures 6 disclose current collection plate (e.g. corrugated duct 54, in Figure 6) is a metallic plate with a wavy shape (col. 3: 39-55 and col. 12: 22-col. 13: 36).
Jacobsen et al. disclose that the porous conductive support may be a perforated metal sheet, sintered powder, a wire mesh, felt current collector or the like (col. 9: 19-20) and that the cathode s may have a wire mesh or felt current collector that covers the array.
	Jacobsen et al. in col. 11:65-col. 12: 11 disclose “Note also that the embodiment shown in FIG. 4 has a cathode configuration that is open to the ambient air.  In this embodiment, cathodes 50 of electrochemical cells 32 may have a wire mesh or felt current collector 52 that covers the array.  In the current collection scheme of this embodiment, it is thereby possible to collect current at the edges of the flat plate 28 rather than perpendicular to the plane of the electrochemical device layer 32 of the apparatus.  In an alternative embodiment, a support plate would be bonded to the cathodes of the electrochemical devices and a duct connected to the support plate as described above with respect to the anode.  Alternatively, the duct could be bonded to the wire mesh or porous felt collector layer if one is used…”.
	Note that Jacobson et al. disclose “…To be stacked, the fuel cells require bipolar interconnects adjacent to each electrode that are electrically, but not ionically, conductive.  The interconnects allow current generated in the cells to flow between cells and to be collected for use.  These interconnects are typically formed into manifolds through which fuel and air may be supplied to the respective electrodes…” (col. 3: 42-49).
	Jacobsen et al. in col. 5: 23-27 disclose “In another embodiment, interconnect layers are placed between the anode and cathode layers of adjacent cells to provide electrical connection from cell to cell and to serve as a barrier between the cells to prevent the migration of fuel or oxidant between the cells”.
	Jacobsen et al. in col. 6: 5-7 disclose “FIG. 6 is a schematic cross-sectional view of two stacked unit cells and corrugated interconnect according to the invention”.
	Jacobsen et al. in col. 10: 44-57 discloses “…an interconnect plate can be attached to the porous metal support plate by crimping, brazing or welding and the like.  The interconnect plate preferably forms an enclosed channel that will allow fuel or oxidants to flow and permeate the porous support plate and the electrode.  In other words, the interconnect plate functions as a gas duct.  Unitary electrochemical device assemblies may be arrayed by interconnecting their support plates, or more preferably, electrochemical device cells may be arrayed in groups on a single support plate or stacked to increase the energy capacity of the system.  A fuel cell apparatus according to the present invention may comprise a single cell or any suitable plurality of cells arranged in a planar array or in a three-dimensional (stacked) array”.
	Jacobsen et al. in col. 12: 17-21 disclose “Stacking the cells anode to cathode can increase the total amount of energy that is produced by a solid-state fuel cell.  Interconnect layers may be placed between the anode and cathode layers of adjacent cells to provide an electrical connection from cell to cell and to serve as a barrier between the cells to prevent the migration of fuel or oxidant between the electrodes”.
	Jacobsen et al. in col. 12: 48-52 disclose “The single unit cells may be stacked such that the interconnect duct 54 is in contact with the top or cathode support plate 58 of the adjacent cell.  Although single unit cells are used as an illustration, it will be understood that multiple unit cells such as shown in FIG. 4 can be stacked”.
	As understood by the examiner, the interconnect as shown in Figure 6 (reproduced below) has been formed into a wavy shaped metallic duct/plate (54) serving both as a current collection plate and a manifold to provide an electrical
connection from cell to cell; and the porous support 56 in contact with the cathode can be a wire mesh or felt current collector (current collection layer), and that a lower tip of the wavy shape of the current collection plate is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.

    PNG
    media_image1.png
    515
    1096
    media_image1.png
    Greyscale

 	As shown above, duct 54 in in contact with the anode of cell and the cathode of the adjacent cell.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified electrochemical module of the Steele et al. combination in light of the teaching of Jacobsen et al. such that a current collection layer arranged on/over the upper side of the metal substrate, that the current collection plate is a metallic plate with a wavy shape and, that a lower tip of the wavy shape of the current collection plate is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.
	One having ordinary skill in the art would have been motivated to make the modification to provide a current collection plate that would have facilitated vertical stacking of a plurality of planar arrays of electrochemical units cells, this increasing the total amount of energy that is produced by a solid-state fuel cell (col. 12: 15-17).
Claim 19:	The rejection of claim 19 is as set forth above in claim 18 wherein Jacobson et al. further disclose that at least one upper tip in the wavy shape of the current collection plate (54) is joined to a lower side of the metallic substrate (56)(see Figure 6 reproduced above).
	Claim 21:	The rejection of claim 21 is as set forth above in claims 18 and 20 wherein Jacobson et al. further disclose that a current collection layer (a wire mesh or felt layer) on/over the counter electrode (anode or cathode), and
	at least one of the lower tips in the wavy shape of the current collection plate is joined to the current collection layer (col. 12: 22-35).

11.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of Chung et al. (US 20070134539), in view of JP2005166470 (hereafter JP ‘470), and further in view of Jacobsen et al. (US 7,829,213) as applied to claim 1 above, and further in view of JP 2013077450 (hereafter JP ‘450).
Steele et al., Chung et al., JP ‘470 and Jacobsen et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 3:	The Steele et al. combination does not disclose that on/over the upper side of the metal substrate, a metal oxide film is formed in at least a region where the metal substrate and the electrode layer are in contact.
JP ‘450 in Figures 1-3 discloses that that on/over the upper side of the metal substrate (A), a metal oxide film is formed in at least a region where the metal substrate (A) and the electrode layer (B or D) are in contact (paragraphs [0046] – [0049]).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the metal substrate of the Steele et al. combination with the metal oxide of JP ‘450.
One having ordinary skill in the art would have been motivated to make the modification to provide a metal substrate with a metal oxide film that would have prevented a metal partition material and a porous layer material from deteriorating (paragraph [0047]), thus providing a solid oxide batter excellent in strength.
Claim 4:	 The Steele et al. combination does not disclose that on/over the upper side of the metal substrate, a metal oxide film is formed in at least a region that is covered by neither the electrode layer, the electrolyte layer, nor the counter electrode layer.
JP ‘450 in Figures 1-3 disclose that on/over the upper side of the metal substrate (b), a metal oxide film is formed in at least a region that is covered by neither the electrode layer (B or D), the electrolyte layer (C), nor the counter electrode layer (paragraph [0048]).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the metal substrate of the Steele et al. combination with the metal oxide of JP ‘450.
One having ordinary skill in the art would have been motivated to make the modification to provide a metal substrate with a metal oxide film that would have prevented a metal partition material and a porous layer material deteriorating (paragraph [0047]). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 3 wherein JP ‘450 further discloses that the metal oxide film is an oxide that contains at least a metal element included in the metal substrate (e.g. nickel).

12.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of Chung et al. (US 20070134539), in view of JP 2005166470 (hereafter JP ‘470), and further in view of Jacobsen et al. (US 7,829,213) as applied to claim 1 above, and further in view of JP 2014-232678 (hereafter JP ‘678). 
Steele et al., Chung et al., JP ‘470 and Jacobsen et al. are as applied, argued, and disclosed above, and incorporated herein.
Claims 11-13:	The Steele et al. combination does not disclose a reformer, and comprising a fuel supply unit that supplies a fuel gas containing a reducible component to the electrochemical module (claim 11), an inverter that extracts electrical power from the electrochemical module (claim 12), and a waste heat management unit that reuses heat discharged from the electrochemical device (claim 13).
JP ‘678 discloses a reformer, and comprising a fuel supply unit that supplies a fuel gas containing a reducible component to the electrochemical module (claim 11), an inverter that extracts electrical power from the electrochemical module (claim 12), and a waste heat management unit that reuses heat discharged from the electrochemical device (claim 13) (paragraph [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical device of the Steel et al. combination in light of the teaching of JP ‘678.
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell power generation facility that would have been capable of generating power with high efficiency and stably while suppressing device cost (abstract).

13.	Claims 22 rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of Chung et al. (US 20070134539), in view of JP2005166470 (hereafter JP ‘470), and further in view of Jacobsen et al. (US 7,829,213) as applied to claim 1 above, and further in view of Badwal et al. (US 6,280,868).
Steele et al., Chung et al., JP ‘470 and Jacobsen et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 22:	The Steele et al. combination does not disclose that at least a part of an upper surface of the current collection plate is provided with a diffusion preventing film.
	Badwal et al. disclose that at least a part of an upper surface of a current collection plate (interconnect) is provided with a diffusion preventing film (col. 43-47, col. 7: 16-20 and 39-41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current collection plate of the Steele et al. combination by incorporating the diffusion preventing film of Badwal et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a metal barrier layer that would have alleviated Cr diffusion to a Ni-containing anode and Ni diffusion to a Cr-based interconnect substrate, thus providing an interconnect having a relatively high electrical conductivity with negligible contact resistance at the interconnect/electrode interface (col. 2: 11-39).

Examiner Correspondence
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729